UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANEURY PERALTA,
Plaintiff, 15 CIVIL 4455 (PKC)

-against- JUDGMENT

POLICE OFFICER STEVEN GLINER, SHIELD
NO. 26865,
Defendant.

 

It is hereby ORDERED, ADJUDGED AND DECREED: That after a Jury

Trial before the Honorable P. Kevin Castel, United States District Judge, the jury having

returned a verdict in favor of Defendant, and the Complaint is hereby dismissed.

DATED: New York, New York
February bj , 2020

RUBY J. KRAJICK

 

So Ordered: Clerk of Court

Abid KAA

*US.D.I. ~ ' Deputy Clerk

 
